FARMER, Judge,
dissenting.
I would reverse defendant’s conviction for resisting arrest without violence. The trial judge should have granted a judgment of acquittal on that charge. Both officers involved in the matter testified that when defendant left the premises they had never told him that he was a suspect or under investigation or that he was not free to leave and should remain at the scene. In view of that testimony, I am unable to find any basis for the conviction. Otherwise, I agree that there was no error in his trial, and his conviction on the companion charge of battery on a law enforcement officer should remain undisturbed.